DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 8/10/22 to the restriction requirement of 6/17/22 has been received.  Applicant has elected Group I with traverse. Applicant further elected the species of GPR68 with traverse. In response, the examiner has rejoined Group II with elected Group I. Because Applicant did not distinctly and specifically point out any errors in the restriction requirement with regards to the election of species requirement, the species election has been treated as an election without traverse (MPEP 818.03(a)).  
The following species have been rejoined: the combination of GPR68, GPR56, and BDKRB1 as a distinct panel; methods of detecting PSGR2; methods of detecting GP124; and methods of detecting GPR87.
Claims 1-17 are pending and are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph, require claims to particularly point-out and distinctly claim subject matter. The instant claims attempt to incorporate by reference to a specific table or figure; however, such incorporation is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. In the instant case, there is a practical way to define the invention in words. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. See MPEP 2173.05(s). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al (Int J Cancer, 2006, 118: 1471-1480).
Weng et al teaches a method comprising obtaining a biological sample from a patient, detecting the expression level of the GPCR PSGR2 in the sample, and determining that the expression level of PSGR2 is greater than in a normal patient sample (Figure 4G, in particular).
As defined by claim 15, the method of Weng et al (which teaches every active method step recited by the instant claims) is a “method for detecting pancreatic disease in a patient” and detects pancreatic disease in the patient of Weng et al.
Regarding instant claim 16, GPR68 is inherently a GPCR.
Regarding instant claim 17, PSGR2 is selected from a panel encompasses by a panel of claim 17 (such as a panel consisting of GPR68, OXTR, and PSGR2). 

Claim Rejections - 35 USC § 102
Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Insel et al (WO 2014/168922 A2; 10/16/14).
	Insel et al teaches a panel comprising GPR68, GPR56, and BDKRB1 (Table 1, in particular). Further, it is noted that claims 11-14 appear to contain statements reciting purpose or intended use and the pane of Insel et al, comprising GPR68, GPR56, and BDKRB1, is equivalent to a panel comprising GPR68, GPR56, and BDKRB1 “for detecting pancreatic cancer”.

Claim Rejections - 35 USC § 102
Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2012/0196764 A1; 8/2/12).
Zhang et al teaches a method of detecting pancreatic cancer comprising obtaining a biological sample from a patient, detecting the mRNA expression level of the GPR124 in the sample, and determining that the expression level of GPR124 is greater than in a normal patient sample (Table 4, in particular).
Regarding instant claim 16, GPR68 is inherently a GPCR.
Regarding instant claim 17, GPR124 is selected from a panel encompasses by a panel of claim 17 (such as a panel consisting of GPR68, GPR124, and PSGR2). 

Claim Rejections - 35 USC § 102
Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Molecular Cancer, 2017, 16(61): 1-14).
Wang et al teaches a method of detecting pancreatic cancer comprising obtaining a pancreatic tissue sample from a patient, detecting the mRNA or protein expression level of the GPR87 in the sample, and determining that the expression level of GPR87 is greater than in a normal patient sample (Figure 1, in particular).
Regarding instant claim 16, GPR68 is inherently a GPCR.
Regarding instant claim 17, GPR87 is selected from a panel encompasses by the panel of claim 17 (such as a panel consisting of GPR68, GPR87, and PSGR2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 9, 10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2012/0196764 A1; 8/2/12) as applied to claims 15-17 above, and further in view of Kisfalvi et al (Canc Res, 2009, 69(16): 6539-6545).
Teachings of Zhang et al are discussed above. 
Zhang et al does not specifically teach treating a patient diagnosed with pancreatic cancer.  However, these deficiencies are made up in the teachings of Kisfalvi et al.
Kisfalvi et al teaches a method of therapeutically treating a subject with pancreatic cancer comprising administering metformin, a G protein couple receptor (GPCR) inhibitor which inhibits cross-talk between GPCR and insulin receptor signaling systems, and teaches treatment with a more broad-spectrum GPCR has been shown to inhibit growth of pancreatic cancer cells in vitro and in vivo (Abstract and first full paragraph on right column of page 6539, in particular).
With motivation to provide therapeutic benefit to a subject suspected of having pancreatic cancer, one of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method comprising diagnosing subjects with pancreatic cancer by performing the method of Zhang et al with subjects and administer just any pancreatic cancer therapeutic treatment to subjects of the combined method diagnosed as having pancreatic cancer, including any therapeutic pancreatic cancer treatment of Kisfalvi et al, because Kisfalvi et al teaches a method of therapeutically treating a subject with pancreatic cancer comprising administering metformin or a more broad-spectrum GPCR. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claim(s) 1-6, 9, 10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Molecular Cancer, 2017, 16(61): 1-14) as applied to claims 15-17 above, and further in view of Kisfalvi et al (Canc Res, 2009, 69(16): 6539-6545).
Teachings of Wang et al are discussed above. 
Wang et al does not specifically teach treating a patient diagnosed with pancreatic cancer.  However, these deficiencies are made up in the teachings of Kisfalvi et al.
Kisfalvi et al teaches a method of therapeutically treating a subject with pancreatic cancer comprising administering metformin, a G protein couple receptor (GPCR) inhibitor which inhibits cross-talk between GPCR and insulin receptor signaling systems, and teaches treatment with a more broad-spectrum GPCR has been shown to inhibit growth of pancreatic cancer cells in vitro and in vivo (Abstract and first full paragraph on right column of page 6539, in particular).
With motivation to provide therapeutic benefit to a subject suspected of having pancreatic cancer, one of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method comprising diagnosing subjects with pancreatic cancer by performing the method of Wang et al with subjects and administer just any pancreatic cancer therapeutic treatment to subjects of the combined method diagnosed as having pancreatic cancer, including any therapeutic pancreatic cancer treatment of Kisfalvi et al, because Kisfalvi et al teaches a method of therapeutically treating a subject with pancreatic cancer comprising administering metformin or a more broad-spectrum GPCR. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of detecting pancreatic cancer comprising detecting an increased level of GPR68 in a sample comprising pancreatic tissue or pancreatic cancer associated fibroblasts from a subject as compared to the level of GPR68 in corresponding normal tissue sample, does not reasonably provide enablement for methods of detecting just any pancreatic disease comprising detecting an increased level of just any GPCR mRNA or protein in just any sample from a subject as compared to the level of just any normal patient sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of detecting just any pancreatic disease comprising detecting an increased level of just any GPCR (there are more than 800 different GPCRs) in just any sample from a subject as compared to the level of just any normal patient sample.  This includes methods of detecting diseases based on increased levels of GPCRs in samples that have not been demonstrated to correlate with said diseases. 
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of detecting pancreatic cancer comprising detecting an increased level of GPR68 in a sample comprising pancreatic tissue or pancreatic cancer associated fibroblasts from a subject as compared to the level of GPR68 in corresponding normal tissue sample (Figure 2, in particular). The specification does not demonstrate methods of detecting just any pancreatic disease comprising detecting an increased level of just any GPCR in just any sample from a subject as compared to the level of just any normal patient sample.
The level of unpredictability for using a particular expression pattern of a particular molecule to detect any disease is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular expression pattern of a particular molecule is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular expression pattern of said particular molecule.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular expression pattern of a particular molecule correlating with a particular diseased state, one of skill in the art would not predict said particular expression pattern of said particular molecule correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of detecting just any pancreatic disease comprising detecting an increased level of just any GPCR mRNA or protein in just any sample from a subject as compared to the level of just any normal patient sample, and Applicant has not enabled said because it has not been shown that an increased level of just any GPCR mRNA or protein in just any sample from a subject as compared to the level of just any normal patient sample indicates said subject has every type of pancreatic disease. In order to perform the method as broadly claimed, undue experimentation would be required to determine which GPCR mRNA and proteins are elevated (and which are not) in each possible types of sample from subjects with each possible type of pancreatic disease, as compared to a normal patient sample. As acknowledged by the instant specification (at [0098] on page 22), there are greater than 800 GPCRs in the human genome. 
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 11-14 are directed to natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: naturally occurring GPCRs. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include any additional elements (“Step 2B”). 

Claim Rejections - 35 USC § 101
Claims 1-6, 9, 10, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1-6, 9, 10, and 15-17are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: increased levels of GPCR are present in samples from subjects with pancreatic disease. It is noted claim 1 recites a treatment step; however, the treatment step does not require any particular treatment and is equivalent to an “apply it” step (see MPEP 2106.04(d)(2)). Therefore, the treatment step of claim 1 does not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of obtaining a sample from a patient and detecting the expression level of GPCR in the sample (“Step 2B”). Claim 1 further recites a treatment step; however, the treatment can be any treatment and patients are routinely treated. Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting increased levels of just any GPCR in just any sample from just any subject (and optionally administer just any treatment, as recited by claim 1) would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the broad instant claims, encompassing methods of diagnosing just any pancreatic disease based on elevated expression levels of GPCRs that have yet to be demonstrated to corelate with said disease, do not relate the judicial exception(s) in a significant way and appear to be a drafting effort designed to monopolize laws of nature in a manner that is antithetical to patent laws. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression and optionally administering just any treatment) are routinely performed in the art to obtain data regarding expression and treat subjects. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). 

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642